Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 27 June 1805
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grand Papa 
                     
                     
                        on or before 27 June 1805
                     
                  
                  I now set down to write to you and hope you will answer my letter I have often tried to do it before but never could succeed, but now I am determined to do it I suppose you have heard that Cousin Eliza Pleasants is gone away. Uncle William and Mr. Hackley have been here and left us yesterday Excuse the faults and bad writing of this letter since nothing but my anxiety to write to you and to show you I had not forgotten you could have made me do it Your affectionate Grand Daughter
                  
                     Elleonora W Randolph 
                     
                  
               